FRANKLIN, C. J.
The action in the court below was by the appellant as plaintiff for the recovery of her salary as county school superintendent of Yuma county for the month of September, 1913. The amount in controversy does not exceed the sum of $200. We think this appeal must be dismissed, because the jurisdiction of this court is dependent entirely upon the amount in controversy, and that amount is less than the sum of $200. The criteria prescribed by our Constitution determine the appealability of this judgment. Particular jurisdictional facts are dictated by the various Constitutions and statutes to determine what decisions are reviewable. We must note with caution the criteria appointed by our Constitution in this behalf. The supreme court shall have appellate jurisdiction in all actions and proceedings, “but its *548appellate jurisdiction shall not extend to civil actions at law for recovery of money or personal property where the original amount in controversy, or the value of the property, does not exceed the sum of two hundred dollars, unless the action involves the validity of a tax, impost, assessment, toll, municipal fine, or statute.” Article 6, sec. 4, Ariz. Const. If we attend this language with some heed, we notice that it does not embrace the construction of the Constitution, or the construction of a statute, but the words are restricted to an action involving the “validity of a tax ... or statute.”
It is insisted that the action does involve the validity of a statute, but this position cannot be maintained. In its technical, as well as popular acceptation, the word “validity,” in the general nomenclature of the law, is perhaps more frequently used than any other word to signify legal sufficiency in contradistinction from mere irregularity. Webster’s Dictionary says it is that quality of a thing which renders it supportable in law or equity; legal sufficiency. Bouvier says it is legal sufficiency in contradistinction to mere irregularity. It is defined in the Cyclopedic Law Dictionary as freedom from vices of substance; effectiveness in point of law.
Whenever the power to enact a statute as it is by its terms, or is made to read by construction, is fairly open to denial and denied, the validity of such statute is drawn in question, but not otherwise. “ ‘The validity of a statute’ . . . refers to the power ... to pass the particular statute at all, and not to mere judicial construction as contradistinguished from a denial of the legislative power.” Baltimore & Potomac R. R. Co. v. Hopkins, 130 U. S. 210, 32 L. Ed. 908, 9 Sup. Ct. Rep. 503. See, also, Grand Gulf etc. Co. v. Marshall, 12 How. 165, 13 L. Ed. 938; Borgmeyer v. Idler, 159 U. S. 415, 40 L. Ed. 199, 16 Sup. Ct. Rep. 34; Louisville & Nashville R. v. Louisville, 166 U. S. 709, 41 L. Ed. 1173, 17 Sup. Ct. Rep. 725; Miller v. Cornwall R. R., 168 U. S. 133, 42 L. Ed. 409, 18 Sup. Ct. Rep. 34; Capital Traction Co. v. Hof, 174 U. S. 4, 43 L. Ed. 873, 19 Sup. Ct. Rep. 580.
An appeal will not lie from a judgment in an action which involves the construction and application of a statute, but not its validity. Matthews Lumber Co. v. Hardin, 87 Tex. 639, 30 S. W. 898; Hilgert v. Barber Asphalt Paving Co., 173 Mo. *549319, 72 S. W. 1070; Cohen v. Wolford, 111 Va. 812, 70 S. E. 850; Hulvey v. Roberts, 106 Va. 189, 55 S. E. 585.
“Whether an action is properly brought under a statute, whether a recovery can be had under a statute, or whether there is any statute governing a particular action, are all questions of the construction of statutes, but are not questions which go to the validity of a statute.” Doty v. Krutz, 13 Wash. 169, 43 Pac. 17.
If statutes are constitutional in themselves, the fact that they have been misconstrued or misapplied by the inferior tribunal is not sufficient to invoke the jurisdiction of this court. State v. Third Justice of the Peace, 12 La. Ann. 789; Police Jury v. Manuel Villaviabo, 12 La. Ann. 788; State v. Marshall, 47 La. Ann. 646, 17 South. 202.
The validity of a statute is not to be determined by what has been done in any particular instance, but by what may be done under it; not from its effect in a particular case, but upon its general purpose and its efficiency to effect that end. Rochester v. West, 164 N. Y. 510, 79 Am. St. Rep. 659, 53 L. R. A. 548, 58 N. E. 673.
A reference to the Constitution to strengthen objections to a particular construction is not sufficient to invoke jurisdiction. Arbuckle v. Blackburn, 191 U. S. 415, 48 L. Ed. 239, 24 Sup. Ct. Rep. 148.
Ordinarily, a statute is valid if it conforms to the Constitution, and invalid if it is repugnant to the Constitution, though the validity of a statute may be called in question by reason of the uncertainty of its provisions. The construction of the Constitution may be, and often is, involved in the question of the validity of a statute, but not necessarily so. For instance, when the constitutional provision is self-executing and requires no legislation to make it effective. A construction of the Constitution may be necessary in eases where the validity of a statute is not involved. County of Cook v. Industrial School, 125 Ill. 540, 8 Am. St. Rep. 386, 1 L. R. A. 437, 18 N. E. 183; Herff v. James, 86 Tex. 230, 24 S. W. 396.
Where jurisdiction is given in actions involving the validity of a statute, the courts differ in the extent of the exercise of such jurisdiction. The Texas supreme court says: “It is the case, not merely the question as to the statute, over which the jurisdiction is extended by the language. The existence of *550the question is the reason why the jurisdiction is given, but it is the case that is brought within it. It follows that, having decided the question of the validity of the statute, we must proceed to dispose of the case by the proper judgment and, m order to do that, must decide the questions of law on which the character of the judgment must depend.” Texas & P. Ry. Co. v. Well, 102 Tex. 210, 114 S. W. 1171. The supreme court of Washington holds that, where it has jurisdiction solely because the validity of a statute is involved, the exercise of that jurisdiction is limited to a review of the judgment appealed from only in case the statute is invalid, and then only to the extent that it is affected by the invalid statute. If the statute is valid, the inquiry is ended; if invalid, the judgment falls because founded on the invalid statute. Gies v. Broad, 41 Wash. 448, 83 Pac. 1025.
Perhaps the greater number of courts take the view announced by the supreme court of Washington.
By virtue of section 2 of article 22 of the Constitution of Arizona, all laws of the territory of Arizona in force at the time of statehood and not repugnant to the Constitution remain in force as laws of the state of Arizona until they expire by their own limitations, or are altered or repealed by law; and wherever the word “territory,” meaning the territory of Arizona, appears in said laws, the word “state” shall be substituted. In a word, the laws of the territory of Arizona are carried forward and remain in force as the laws of the state of Arizona, as modified by the provisions of the Constitution; the impress of the section last cited being a limitation upon the duration of those laws, and not upon the power to enact laws.
The appellant contends that she is entitled to compensation as county school superintendent, based upon the provisions of chapter 93, Laws of 1912, while the appellee’s position is that the salary of the office is fixed by the Revised Statutes of 1901. No claim is made that either law is an invalid exercise of legislative power. But objection is urged to applying the law of 1912 as a basis for fixing the salary of appellant, because of the constitutional provision forbidding the compensation of any public officer being increased or diminished during his term of office. This latter view obtained with the lower court, which held that the Revised Statutes of 1901, and *551not the act of 1912, controlled in fixing the salary of appellant, and rendered its judgment accordingly.
As we have seen, a reference to the Constitution to strengthen objections to a particular eonsti’uction is not sufficient to invoke jurisdiction. Arbuckle v. Blackburn, supra.
Another matter that would seem to put the question of jurisdiction at rest in the instant case is that this court, in the case of Patty v. Greenlee County, 14 Ariz. 422, 130 Pac. 757, held chapter 93, Laws of 1912, to be a valid exercise of legislative power. It deals with the classification of counties for the purpose of fixing the compensation of county and precinct officers. Whether this statute" repealed other laws, whether its operation is immediate or prospective, and to whom does it apply, involve matters of interpretation and construction, and not a question as to the validity of the statute.
Speaking to the question of jurisdiction, the supreme court of Texas, in the case of City of San Antonio v. Tobin, 100 Tex. 589, 102 S. W. 403, says: “The purpose of the legislature in making an exception as to cases which are brought ... in a county court, and giving this court jurisdiction over such as involved the validity of a statute, was to have this court determine the constitutional question. It was important that this should be done as soon' as practicable. It was not intended to give this court jurisdiction in such cases unless there was reasonable doubt as to the validity of the provision, and unless the question was still open and undetermined. We conclude that the validity of a statute cannot be considered as involved in a case after the question has been decided in this court and its validity sustained.”
The validity of the statute as distinguished from its construction or application is the source of our appellate jurisdiction. The question whether the Laws of 1901 or whether the Laws of 1912 are applicable to the salary of the appellant turns upon the construction of the law, and in no wise involves a question as to the validity of a statute. The case must involve the validity of a statute in order that the Constitution may ex proprio vigore confer jurisdiction when the original amount in controversy, or the value of the property, is less than the constitutional limit. The case presents no issue as to the validity of a statute, but simply the question of its con*552struetion and application, and therefore the appeal must be dismissed.
Appeal dismissed.
ROSS, J., concurs.